Citation Nr: 0821771	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for moderate airway 
restrictive disease.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran has active duty service from April 1977 until 
April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the New 
York regional office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

There is no nexus between the veteran's current moderate 
restrictive airway disease and a disease or injury in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
moderate restrictive airway disease, or other lung 
disability, have not been met.  38 U.S.C.A. §§ 101(24), 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a November 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his claim.  The letter told him what evidence VA 
would obtain, what evidence he was expected to provide, and 
what assistance VA could provide the veteran in obtaining 
this evidence.  Finally, the letter notified him that he 
should submit any relevant evidence.  This letter met the 
duty to notify the veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the veteran has substantiated his 
status as a veteran.  The second and third elements of 
Dingess notice were provided in the November 2005 letter.  
The veteran, however, did not receive notice about what 
evidence was needed to establish a rating or notice regarding 
an effective date until he received a May 2006 letter.  The 
Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As notice on these issues was provided after the initial 
adjudication of the claim, there was timing defect with the 
notice.  The timing deficiency was remedied by the fact that 
the claim was readjudicated by the RO in September 2006.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  In addition, 
the veteran has suffered no prejudice by the absence of 
preadjudication notice on the fourth and fifth Dingess 
elements because his claim is being denied, and therefore no 
rating is being given or effective date is being set. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  The veteran has not 
provided any private treatment records to support his claim, 
nor has the veteran indicated that there are any relevant 
private treatment records to be obtained.  

The veteran has been afforded a VA examination, but no 
medical opinion has been obtained with respect to the link 
between a current respiratory disease and service.  There is, 
however, no competent evidence relating this current 
disability to a disease or injury in service.  The veteran 
has not reported a continuity of symptomatology, and no 
clinical evidence has been submitted which indicates that a 
current respiratory disease may be linked to service.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Because there is no competent 
evidence that a current disability may be related to service, 
an examination is not required.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
veteran's claim.  

Service Connection

The veteran contends that his current lung disability is 
connected to his service aboard the USS Blue Ridge.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Both the veteran's March 1977 entrance and February 1981 
discharge examinations revealed no relevant respiratory or 
physical abnormalities.  On his March 1977 Report of Medical 
History (RMH), the veteran was noted to have reported a vague 
history of asthma at the age of eight without sequelae.  He 
indicated that he did not have asthma on his September 1977 
RMH and on his February 1981 RMH that he did not know if he 
had asthma.  

The veteran's service treatment records reveal three 
incidents in which he received treatment for complaints of 
productive coughs.  He was assessed as having a cold and 
prescribed Actifed, Robitussin, and lozenges as a result of 
his April 1977 complaints.  In May 1977, he was assessed as 
having an upper respiratory infection and prescribed Sudafed, 
Robitussin and lozenges.  He complained of a productive cough 
with abdominal cramps in May 1980, was then diagnosed with an 
upper respiratory infection and prescribed Robitussin and 
Actifed. The veteran's remaining service treatment records 
are negative for a diagnosis of asthma or for the treatment 
of any other respiratory condition.

The veteran underwent a VA respiratory examination in April 
2006.  When asked whether the veteran had a history of asthma 
as a child, the veteran failed to provide a specific answer 
to the examiner.  The VA examiner diagnosed the veteran with 
moderate restrictive airway disease but did not provide an 
opinion regarding whether that disease is connected to the 
veteran's service.

No other relevant medical evidence has been submitted.

The veteran has a present disability as he has been diagnosed 
by the VA examiner as suffering from moderate restrictive 
airway disease and the VA outpatient treatment records 
contain reports of asthma.  

Notwithstanding the report of asthma as a child, the veteran 
is presumed to have been in sound condition when accepted for 
service.  38 U.S.C.A. §§ 1111, 1137 (2002).  The service 
treatment records do not show any chronic respiratory 
disease, and the veteran has not reported specific symptoms.  
The veteran has reported exposure to asbestos, and his 
reported service aboard ships in the Navy, raises the 
possibility of such exposure.

No medical evidence has been presented, however, indicating 
that the veteran's current respiratory disability is the 
result of an in-service disease or injury.  The veteran's 
service treatment records are negative for any complaints, 
symptoms or treatment of any chronic respiratory condition.  
The veteran's entrance and discharge physical examinations 
were negative for any relevant abnormalities.  No medical 
evidence has been presented establishing a nexus between the 
veteran's current respiratory disability and an in-service 
disease or injury.

In his initial claim for benefits, the veteran contended that 
he developed a respiratory condition in service due to 
exposure to asbestos.  As a lay person, he is not qualified 
to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran indicated that he had been treated 
at VA in 1979, an August 2005 VA treatment record contains a 
notation that the veteran had not received prior VA 
treatment.  The negative service treatment records, the 
absence of any contemporaneous evidence of a respiratory 
disease in the decades immediately after service, and the 
fact that there is no medical opinion of a link between a 
current disease and service; weighs the evidence against a 
finding that a respiratory disease began in service.

The Board finds that a preponderance of the evidence is 
against finding a nexus between the veteran's current 
moderate restrictive disease and active service.  That being 
the case, the preponderance of the evidence is against the 
claim and it must denied.  38 U.S.C.A. §5107(b)(West 2002).


ORDER

Entitlement to service connection for moderate restrictive 
airway disease, or other respiratory disability, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


